DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Applicant's argument filed on 05/02/2022 is entered and reviewed. 
Claim status:
Claims 1-13 are pending.
Claims 1 and 10-13 are amended.
No claim is cancelled.
No new claim is added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over JEONG (US Pat. Pub. No. 20150354178, “Jeong”) in view of Morimoto (US Pat. Pub. No. 20180202130, “Morimoto”).

Regarding claim 1 Jeong teaches A display system of a wheel loader ([0026] “FIGS. 6 to 8, 9 to 16, and 17 to 22 are diagrams illustrating examples of screens actually implemented on a front monitor, and first and second side monitors in various operation situations of the wheel loader”) comprising: 
At least one sensor (boom/bucket angle sensor 30) that obtains work machine motion information including an articulation angle ([0032] “………The screen switch is performed by the controller 60, and may be performed in response to an input of an angle sensor signal generated by detecting a movement of the boom or the bucket of the wheel loader by the boom/bucket angle sensor 30”); 

captures a motion image including an articulated state of the wheel loader based on the obtained work machine motion information and a display that shows the motion image ([0058] “FIG. 9 illustrates the screen of the rearview camera displayed on the first side monitor 11 when the wheel loader is moving backward. [0059] FIG. 17 illustrates the screen of the second side monitor 12 when the wheel loader is in the neutral state or is moving forward, and FIG. 18 illustrates the screen of the second side monitor 12 when the wheel loader performs the excavation operation”); 
However Jeong is silent about generating/creating a motion image.
Morimoto teaches a CPU that generates a motion image of wheel loader ([0039] “The display device 40 includes a conversion part 40a to generate an image to be displayed on an image display part 41. The conversion part 40a generates an image including captured images to be displayed on the image display part 41, based on image data obtained from the image capturing unit 80. Image data are input to the display device 40 from each of the left-side camera 80L, the right-side camera 80R, and the back-side camera 80B”).
Jeong and Morimoto are analogous art as both of them are related to display of working machine.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Jeong by having a CPU that generates a motion image of wheel loader as taught by Morimoto.
The motivation for the above is to provide a parameterized image that can be changed based on different parameters.
Jeong modified by Morimoto teaches a motion image including i) an articulated state of the wheel loader, ii) a side surface state of the wheel loader, and iii) an inclined state of the wheel loader based on the obtained work machine motion information (Fig. 13 of Jeong shows articulated state, inclined state and side surface all together.
Morimoto Fig. 6 shows inclined state in element 432, articulated state in element 434.
[0090] “The captured image display part 420 displays an image captured by the image capturing unit 80. In the illustration of FIG. 6, an image captured by the back-side camera 80B is displayed in the captured image display part 420. A captured image captured by the left-side camera 80L or the right-side camera 80R may also be displayed in the captured image display part 420.  [0101] “….The target surface 452 is displayed with an inclination angle relative to a horizontal plane (20.0° in the illustration of FIG. 6). [103] ……In the numerical value information image 434, the swing angle of the upper rotating structure 3 relative to a reference (120.0° in the illustration of FIG. 6) is displayed together with an icon showing a shovel”).

Regarding claim 10, Jeong teaches A display system of a wheel loader [0026] “FIGS. 6 to 8, 9 to 16, and 17 to 22 are diagrams illustrating examples of screens actually implemented on a front monitor, and first and second side monitors in various operation situations of the wheel loader”) comprising:
At least one sensor (Fig. 1 integral part of element 60) that obtains work machine motion information of the wheel loader including a bucket angle and a vehicle speed ([0030] “When a construction machine is in a neutral state or is moving forward, driving-related information is displayed on the front monitor 10, and information, such as a fuel quantity, a temperature, and a posture and a location of a front, is displayed on the first and second side monitors 11 and 12, other than the driving-related information.  For example, information, such as a speed of an engine, an actual gear, a select gear, a drive/neutral/reverse state….and information, such as a vehicle speed, a height and an angle of the bucket from the ground”);

captures a motion image that shows a state of a bucket and a running wheel of the wheel loader based on the obtained work machine motion information and a display that shows the motion image (Fig. 15 and 17 shows state of the bucket and running wheel);
However Jeong is silent about generating/creating a motion image.
Morimoto teaches a CPU that generates a motion image that shows a state of a bucket and a running wheel of a work machine based on the work machine motion information (“[0039] The display device 40 includes a conversion part 40a to generate an image to be displayed on an image display part 41. The conversion part 40a generates an image including captured images to be displayed on the image display part 41, based on image data obtained from the image capturing unit 80. Image data are input to the display device 40 from each of the left-side camera 80L, the right-side camera 80R, and the back-side camera 80B.”).
Jeong and Morimoto are analogous art as both of them are related to display of working machine.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Jeong by having a CPU that generates a motion image that shows a state of a bucket and a running wheel of a work machine based on the work machine motion information as taught by Morimoto.

The motivation for the above is to provide a parameterized image that can be changed based on different parameters.
Jeong modified by Morimoto teaches a motion image including iii) a side surface state of the wheel loader, and iv) an inclined state of the wheel loader based on the obtained work machine motion information (Fig. 13 of Jeong shows articulated state, inclined state and side surface all together.
Morimoto Fig. 6 shows inclined state in element 432,
[0090] “The captured image display part 420 displays an image captured by the image capturing unit 80. In the illustration of FIG. 6, an image captured by the back-side camera 80B is displayed in the captured image display part 420. A captured image captured by the left-side camera 80L or the right-side camera 80R may also be displayed in the captured image display part 420.  [0101] “….The target surface 452 is displayed with an inclination angle relative to a horizontal plane (20.0° in the illustration of FIG. 6).”).


Claim 11 is directed to a method and its steps are similar in scope and function performed by the element of device claim 1 and therefore 1 is rejected with the same rationale as specified in the rejection of claim 1.

Claim 12 is directed to a method and its steps are similar in scope and function performed by the element of device claim 10 and therefore 12 is rejected with the same rationale as specified in the rejection of claim 10.

Regarding claim 2 Jeong modified by Morimoto teaches wherein at least one sensor is provided in any one of the wheel loader and an external device independent of the wheel loader (Jeong’s sensor is part of wheel loader).

Claim 3 Jeong modified by Morimoto teaches the CPU is provided in any one of the wheel loader and an external device independent of the wheel loader (Jeong’s controller is part of working machine).

Claim 4 Jeong modified by Morimoto teaches the display is provided in any one of the wheel loader and an external device independent of the wheel loader (Jeong Fig. 1 element 10, 11 and 12 are part of wheel loader.).

Claim 5 Jeong modified by Morimoto teaches the CPU generates the motion image of the wheel loader and an operation image corresponding to the motion image of the wheel loader based on the obtained work machine motion information (After including Morimoto’s teaching now Jeong has generated motion image. 
Jeong also has operation image that has warning in Fig. 10, load information in Fig. 14 which are based on work machine motion information), and
the display shows the motion image and the operation image of the wheel loader (Jeong Fig. 10 and 14 displays motion image and operation image).

Regarding Claim 7 Jeong modified by Morimoto teaches the wheel loader includes a work implement including a front loading bucket and a vehicular body frame provided to be able to run with a running wheel (Jeong Fig. 17 shows a front loading bucket and body frame with running wheel, [0059] “FIG. 17 illustrates the screen of the second side monitor 12 when the wheel loader is in the neutral state or is moving forward”) and 
the work machine motion information includes motion information of at least one of the work implement and a machine main body (Jeong Fig. 17 shows speed and Fig. 18 shows total tons of dumps which is related to work implement).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong modified by Morimoto as applied to claim 1 above, and further in view of Aoki et al. (US Pat. Pub. No. 20140330490, “Aoki”).
Regarding claim 6 Jeong modified by Morimoto is silent about a storage that stores the work machine motion information;
Aoki teaches a storage that stores work machine motion information ([0033] “…….The signal import switch 46 imports a detection signal of the angle sensor 40 into a storage portion in the main controller 35”).
Aoki and Jeong modified by Morimoto are analogous art as both of them are related to processing of working machine.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Jeong modified by Morimoto by having a storage that stores the work machine motion information as taught by Aoki.
The motivation for the above is to save time by not obtaining motion information every time when generation of motion image is needed.
	Jeong modified by Morimoto and Aoki teaches the CPU generates the motion image of the wheel loader based on the work machine motion information stored in the storage (Aoki teaches storing of work machine motion information in the storage device and Jeong modified by Morimoto generates motion image of the wheel loader), and

generates an operation image corresponding to the motion image of the wheel loader based on the work machine motion information stored in the storage. (Aoki teaches storing of work machine motion information in the storage device and Jeong modified by Morimoto generates operation image of the wheel loader).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong modified by Morimoto as applied to claim 1 above, and further in view of Katou (US Pat. Pub. No. 20180151070, “Katou”).
	Regarding claim 8 Jeong modified by Morimoto is silent about the work machine motion information further includes identification information.
	Katou teaches work machine motion information further includes identification information (Fig. 4 shows identification information [0057] “……the vehicle identifier of the excavator or wheel loader as a target vehicle in loading work, path information during haulage, and/or the like are set as the fleet management status 309. [0058] FIG. 4 is a diagram showing a configuration example of the vehicle information management table 210.  As shown in FIG. 4, individual data of a vehicle identifier 401”);
Katou and Jeong modified by Morimoto are analogous art as both of them are related to processing of working machine.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Jeong modified by Morimoto by having work machine motion information further including identification information as taught by Katou.
The motivation for the above is to keep track of all working machine and their corresponding work so that information can be easily retrieved.

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong modified by Morimoto and Aoki as applied to claim 6 above, and further in view of Delplace (US Pat. Pub. No. 20160035120, “Delplace”).
	Regarding claim 9 Jeong modified by Morimoto and Aoki is silent about the CPU receives a selection as time of replay, time in the work machine motion information.

	Delplace teaches CPU receives selection as time of replay, time in the work machine motion information ([0016] “……The re-creation may be rendering a 3D animation of a past event where the rendering is occurring for the first time or may be a replay of a previous rendering.  The 3D animation may also be referred to as a simulation”);
Delplace and Jeong modified by Morimoto and Aoki are analogous art as both of them are related to processing of working machine.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Jeong modified by Morimoto and Aoki by selecting as time of replay, time in the work machine motion information as taught by Delplace.
	The motivation for the above is to provide option for later evaluation of operation of working machine.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong modified by Morimoto as applied to claim 1 above, and further in view of Onuma et al. (US Pat. Pub. No. 20130222573, “Onuma”).

Regarding claim 13 Jeong modified by Morimoto teaches e side surface of the wheel loader includes a reference image (Jeong Fig. 13) is silent about the side surface of the wheel loader includes a reference image of a geometry of a side surface model of the wheel loader.
 Onuma teaches side surface of the wheel loader includes a reference image of a geometry of a side surface model of the wheel loader (Onuma [0047] “…..…..The dummy working-machine figure will be displayed by, for example, displaying an illustration or three-dimensional model of the hydraulic excavator centrally in the bird's-eye image”).
Jeong modified by Morimoto and Onuma are analogous art as both of them are related to display of working machine.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Jeong modified by Morimoto by having side surface of the wheel loader including a reference image of a geometry of a side surface model of the wheel loader as taught by Onuma.
The motivation for the above is to display a side surface from a standard 3d model of the wheel loader so that the side surface can be easily updated.



Response to Arguments

Applicant’s arguments, see remarks Pages 7-8, filed 05/02/2022, with respect to rejection of claims under 35 USC 103 has been fully considered and are persuasive.  Therefore the rejection has been withdrawn. However upon further consideration a new ground of rejection is made 35 U.S.C. 103 as being unpatentable over JEONG (US Pat. Pub. No. 20150354178, “Jeong”) in view of Morimoto (US Pat. Pub. No. 20180202130, “Morimoto”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/           Primary Examiner, Art Unit 2612